 

Exhibit 10.29

 

CompUSA Inc.

c/o Gordon Brothers Group, LLC

101 Huntington Avenue, 10th Floor

Boston, MA 02199

 

February 14, 2008

 

Systemax, Inc.

11 Harbor Park Drive

Port Washington, NY 11050

Attention: Richard Leeds, Chairman and CEO

Facsimile: (516) 608-3501

 

Ladies and Gentlemen:

 

Reference is made to the Asset Purchase Agreement, dated January 5, 2008 (the
“Asset Purchase Agreement”), by and among Systemax Inc., a Delaware corporation
(“Systemax”), New SAH Corp., a Delaware corporation and a wholly-owned
subsidiary of Systemax, DotDeal Inc., a Florida corporation and a wholly-owned
subsidiary of Systemax, Longhorn Inc., a Delaware corporation and a wholly-owned
subsidiary of Systemax (the “Real Estate Buyer”), and CompUSA Inc., a Delaware
corporation.  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Asset Purchase Agreement.

 


1.1        AMENDMENT.   IN ACCORDANCE WITH SECTION 10.10 OF THE ASSET PURCHASE
AGREEMENT, THE PARTIES HEREBY AGREE TO AMEND THE ASSET PURCHASE AGREEMENT AS
FOLLOWS:


 


SECTION 2.1(B) OF THE ASSET PURCHASE AGREEMENT IS AMENDED TO ADD THE FOLLOWING
AT THE END THEREOF:


 


“NOTWITHSTANDING ANYTHING HEREIN OR IN ANY CLOSING NOTICE TO THE CONTRARY,
(I) THE REAL ESTATE CLOSING FOR THE PURCHASED REAL ESTATE ASSETS AND ASSUMED
REAL ESTATE LIABILITIES RELATING TO THE ACQUIRED PREMISES LOCATED IN ALTAMONTE
SPRINGS, FLORIDA, ORLANDO, FLORIDA, PLANO, TEXAS AND GUAYNABO, PUERTO RICO SHALL
OCCUR ON MARCH 3, 2008, OR SUCH DATE OR DATES AS THE PARTIES MAY MUTUALLY AGREE,
(II) THE REAL ESTATE CLOSING FOR THE PURCHASED REAL ESTATE ASSETS AND ASSUMED
REAL ESTATE LIABILITIES RELATING TO THE ACQUIRED PREMISES LOCATED IN PLANTATION,
FLORIDA SHALL OCCUR ON FEBRUARY 25, 2008, OR SUCH DATE AS THE PARTIES MAY
MUTUALLY AGREE AND (III) THE REAL ESTATE CLOSING FOR THE PURCHASED REAL ESTATE
ASSETS AND ASSUMED REAL ESTATE LIABILITIES RELATING TO THE ACQUIRED PREMISES
LOCATED IN CLEARWATER, FLORIDA, IN BRANDON, FLORIDA AND AT 9041 SOUTHSIDE BLVD.,
UNIT #118, JACKSONVILLE, FLORIDA 32256, SHALL OCCUR ON FEBRUARY 18, 2008, OR
SUCH DATE OR DATES AS THE PARTIES MAY MUTUALLY AGREE; PROVIDED, THAT, WITH
RESPECT TO THE REAL ESTATE CLOSINGS SET FORTH IN SUBPARAGRAPH (III), THE REAL
ESTATE BUYER SHALL BE DEEMED TO HAVE SATISFIED ITS OBLIGATIONS SET FORTH IN
SECTION 2.5(B) HEREOF AND THE CLOSING CONDITION SET FORTH IN
SECTION 8.3(D) HEREOF IF THE REAL ESTATE BUYER DELIVERS THE APPLICABLE REAL
ESTATE PURCHASE PRICE FOR THESE ACQUIRED PREMISES BY NO LATER THAN 4:00 P.M. ON
FEBRUARY 19, 2008.”


 


1.2        ESCROW ACCOUNT.  THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT,
NOTWITHSTANDING ANYTHING IN THE ASSET PURCHASE AGREEMENT OR IN ANY CLOSING
NOTICE TO THE CONTRARY, THE AMOUNT SET FORTH ON SCHEDULE I ATTACHED HERETO OF
THE APPLICABLE REAL ESTATE


 


 

--------------------------------------------------------------------------------



 


 


PURCHASE PRICE FOR THE PURCHASED REAL ESTATE ASSETS RELATING TO THE ACQUIRED
PREMISES LOCATED IN MIAMI, FLORIDA AND ALTAMONTE SPRINGS, FLORIDA (THE “ESCROWED
AMOUNTS”) SHALL BE DEPOSITED INTO AN ESCROW ACCOUNT (THE “ESCROW ACCOUNT”) FOR
SUCH TIME AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THAT CERTAIN
ESCROW AGREEMENT, DATED AS OF FEBRUARY     , 2008, AMONG WILMINGTON TRUST
COMPANY, THE SELLER AND THE REAL ESTATE BUYER.  THE PARTIES ACKNOWLEDGE THAT
WITH RESPECT TO THE ESCROWED AMOUNTS, AND ONLY WITH RESPECT TO THE THESE
AMOUNTS, THE ESCROW ACCOUNT IS THE ACCOUNT DESIGNATED BY SELLER TO RECEIVE THE
REAL ESTATE PURCHASE PRICE PURSUANT TO SECTION 2.5(B) OF THE ASSET PURCHASE
AGREEMENT.  THE REMAINING AMOUNT OF THE APPLICABLE REAL ESTATE PURCHASE PRICE
FOR SUCH PURCHASED REAL ESTATE ASSETS SHALL BE DELIVERED TO THE SELLER’S ACCOUNT
PREVIOUSLY DESIGNATED BY THE SELLER AND OTHERWISE AS SET FORTH IN THE ASSET
PURCHASE AGREEMENT.


 


1.3        GOVERNING LAW.  THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


1.4        HEADINGS.  THE CAPTION HEADINGS IN THIS LETTER ARE FOR CONVENIENCE
ONLY AND ARE NOT INTENDED TO BE A PART OF THIS LETTER AND SHALL NOT BE CONSTRUED
TO MODIFY, EXPLAIN OR ALTER ANY OF THE TERMS, COVENANTS OR CONDITIONS HEREIN
CONTAINED.


 


1.5        COUNTERPARTS AND SIGNATURE.  THIS LETTER MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.  ALL SIGNATURES OF THE PARTIES TO
THIS LETTER MAY BE TRANSMITTED BY FACSIMILE, AND SUCH FACSIMILE WILL, FOR ALL
PURPOSES, BE DEEMED TO BE THE ORIGINAL SIGNATURE OF SUCH PARTY WHOSE SIGNATURE
IT REPRODUCES AND WILL BE BINDING UPON SUCH PARTY.


 


1.6        EFFECT ON ASSET PURCHASE AGREEMENT. EXCEPT AS MODIFIED HEREBY, THE
ASSET PURCHASE AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH ITS TERMS.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 


 


2

--------------------------------------------------------------------------------



 


 


 


VERY TRULY YOURS,


 


 

 

COMPUSA INC.

 

 

 

By:

/s/ William Weinstein

 

Name: William Weinstein

 

Title: President

 

 

Acknowledged and Agreed as of this 14th day of February, 2008

 

 

 

 

 

 

SYSTEMAX INC.

 

 

 

By:

/s/ Curt Rush

 

Name: Curt Rush

 

Title: Secretary

 

 

 

NEW SAH CORP.

 

 

 

By:

/s/ Curt Rush

 

Name: Curt Rush

 

Title: Secretary

 

 

 

DOTDEAL INC.

 

 

 

By:

/s/ Curt Rush

 

Name: Curt Rush

 

Title: Secretary

 

 

 

LONGHORN INC.

 

 

 

By:

/s/ Curt Rush

 

Name: Curt Rush

 

Title: Secretary

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE I

 

Escrowed Amounts

 

Acquired Premise

 

Escrowed Amount

1.  Store No. 607 located at 130 E. Altamonte Dr., Altamonte Springs, FL 32701.

 

$

200,000

2.  Store No. 615 located at 7440 North Kendall Dr., Miami, FL 33156.

 

$

375,000

 

 

4

--------------------------------------------------------------------------------